DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-9, drawn to a crosslinked polyvinylidene fluoride sheet.
Group II, claim 10, drawn to a method for producing a polyvinylidene fluoride sheet.
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a crosslinked polyvinylidene fluoride sheet comprising a vinylidene fluoride-hexafluoropropylene copolymer, wherein a density of the crosslinked polyvinylidene fluoride sheet  is not more than 180 kg/m3, and an average cell diameter of the crosslinked polyvinylidene-fluoride resin foamed sheet is not less than 100 µm and not more than 500 µm, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Jacobs et al. (US 2007/0293592). 
Jacobs et al. teach a fluoropolymer foam, wherein the foam is produced using copolymers of polyvinylidene fluoride copolymers with comonomers of hexafluoropropylene. See ¶35. The foams have a density of, for example 110 kg/m3 and an average cell size of, for example 221 µm (Example 5). The resin is crosslinked prior to foaming. Thus, the common feature of Groups I and II is present in the prior art; unity of invention is not present; and Restriction is proper. 
During a telephone conversation with Chao Gao on 6/11/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 10 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobs et al. (US 2007/0293592). 
Jacobs et al. teach a fluoropolymer foam, wherein the foam is produced using copolymers of polyvinylidene fluoride copolymers with comonomers of hexafluoropropylene. See ¶35. The foams have a density of, for example 110 kg/m3 and an average cell size of, for example 221 µm (Example 5) or a density of 30 kg/m3 and an average cell diameter of 134 µm (Example 8). The resin is crosslinked and foamed. Embodiments of the foams of Jacobs et al. are identical to the foams of the instant claims, in that they are made from the same materials and have the same density and average cell size required by the instant claims. Evidence is therefore provided that embodiments of the foams of Jacobs will necessarily have the same properties as the foams of the instant claims, including the number of cells and cell diameters recited in instant claims 2-3 and the compression stress and hardness in instant claim 4. 
In Examples of Jacobs et al., foams are made entirely of vinylidene fluoride hexafluoropropylene copolymers having a melting point of, for example, 117ºC. See Example 8, ¶48 and Tables 1 and 2. 
Regarding instant claim 6, Jacobs discloses that other comonomers such as tetrafluoroethylene can be included in the copolymers of the invention. ¶37. The vinylidene fluoride is present in an amount of at least 60wt% and preferably 85wt% of the copolymers. See ¶39. Because preferably at least 85wt% of the copolymer is vinylidene fluoride, the amount of tetrafluoroethylene, if included, would be less than 50% by mass. Crosslinking agents such as triallylcyanurate can be included in the foams of Jacobs et al. See ¶12. This meets “crosslinking aid” as recited in instant claim 9.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US 2007/0293592). 
Jacobs teach the foams as discussed in this rejection above, the rejection of which is incorporated herein by reference. Jacobs do not expressly recite the degree of crosslinking of the foams. However, Jacobs teaches that the foams can be crosslinked by adding crosslinking agent or by irradiation. It would have been obvious to one of ordinary skill in the art, at the time the instant invention was made, to add more or less crosslinking agent, or to use more or less radiation, thereby changing the degree of crosslinking to degrees which meet instant claim 7, depending on the desired flexibility or rigidness of the final foamed product. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US 2007/0293592) and further in view of Hashimoto et al. (US 2004/0138321).
Jacobs teach the foams as discussed in this rejection above, the rejection of which is incorporated herein by reference. Jacobs do not expressly recite that the foams are produced using a thermal decomposition type blowing agent. 
However, Hashimoto et al. teach a foam composition, comprising, for example, a polyvinylidene fluoride resin (¶119), wherein the foam is crosslinked and is produced using a foaming agent. The foaming agent may be a chemical foaming agent which generates a gas by heating, water, or mechanical stirring or blowing of a gas. See ¶110. 
Both Jacobs and Hashimoto relate to the field of foams used to produce, for example, seals and insulation (see ¶4 of Hashimoto and ¶32 of Jacobs et al.), or specifically for sound insulation (see ¶47 of Jacobs and ¶191 of Hashimoto et al.). It would have been obvious to one of ordinary skill in the art to include a chemical blowing agent which generates a gas by heating as disclosed in Hashimoto in the invention of Jacobs in order to carry out crosslinking and foaming at the same time, thereby simplifying the production process and further, the raw materials are easily available. See the last sentence of ¶110 of Hashimoto. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766